Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, 12-14, 17-19, 23-24 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackermann et al. US 2009/0179843 in view of Lee US 2007/0001943.
Regarding claim 1, Ackermann et al. discloses an emitter array comprising a plurality of solid-state light emitters (abstract. Fig. 1), wherein each one of the plurality of solid-state light emitters is configured to provide light suitable for general illumination within a field of view such that. Sight emitted from a first subset of the plurality of solid-state light emitters is provided to a different portion of the field of view than light emitted from a second subset of the plurality of solid-state light, emitters (Fig, 1); and driver circuitry coupled to the emitter array and configured to provide a plurality of drive signals to the emitter array.  
Ackermann et al. fails to teach driver circuitry coupled to the emitter array and configured to provide a plurality of drive signals to the emitter array, the drive signals 
Lee teaches driver circuitry coupled to the emitter array and configured to provide a plurality of drive signals to the emitter array (see Figures 1 and  2; drive circuitry is controller 50 and drivers 60, 65; paragraphs 0034, 0051), the drive signals providing primary power for operation of solid-state light emitters of the plurality of solid-state light emitters(0034), such that the light provided from each one of the plurality of solid-state light emitters is independently controllable (paragraph 0029, power can be switched on an off to the units, independent control further discussed in paragraph 0033) and a number of drive signals in the plurality of drive signals is less than a number of solid-state light emitters in the plurality of solid-state light emitters (abstract, see Figures 1 and 2).
It would have been obvious for one having ordinary skill in the art to utilize the drive circuitry and related components of Lee with the device of Ackermann to provide an improved controller driver that can control the LED groups independently and has less drivers. One would have been motivated to make this combination to improve the device of Ackerman by making is with a simple structure having a less number of drivers that can decrease costs (see paragraphs 0007, 0007 of Lee).
Concerning claim 2, Ackermann et al. discloses the plurality of solid-state light emitters are arranged in a grid comprising a plurality of rows and a plurality of columns 
Regarding claim 3, Ackermann et a I. discloses wherein the driver circuitry is configured to multiplex the drive signals provided to each one of the plurality of rows and each one of the plurality of columns in order to selectively provide the paths for current flow such that each one of the plurality of solid-state light emitters is independently controllable (Fig. 3, paragraphs, 0032-0033).
Concerning claim 4, Ackermann et al. discloses wherein the driver circuitry is configured to multiplex the drive signals and the control signals provided to the plurality of solid -state emitters in time (paragraph 0032).
 Regarding claim 5, Ackermann et al. discloses wherein each one of the plurality of solid-state light emitters in the emitter array is configured to provide light to a different portion of the field of view (Fig, 1, see grid).
Concerning claim 6, Ackermann et al. discloses further comprising one or more optical elements to transmit the light emitted from each one of the plurality of solid-state light emitters such that, light from each one of the plurality of solid-state light emitters is provided to a different portion of the field of view (paragraph 0002, the LCD).
Regarding claim 8, Ackermann et al. discloses a monolithic 1C circuit (paragraph 0018).

Ackermann et al. fails to teach driver circuitry coupled to the emitter array and configured to provide a plurality of drive signals to the emitter array, the drive signals providing primary power for operation of solid-state light emitters of the plurality of solid-state light emitters, such that the light provided from each one of the plurality of solid-state light emitters is independently controllable and a number of drive signals in the plurality of drive signals is less than a number of solid-state light emitters in the plurality of solid-state light emitters.
Lee teaches driver circuitry coupled to the emitter array and configured to provide a plurality of drive signals to the emitter array (see Figures 1 and  2; drive circuitry is controller 50 and drivers 60, 65; paragraphs 0034, 0051), the drive signals providing primary power for operation of solid-state light emitters of the plurality of solid-state light emitters(0034), such that the light provided from each one of the plurality of solid-state light emitters is independently controllable (paragraph 0029, power can be switched on 
It would have been obvious for one having ordinary skill in the art to utilize the drive circuitry and related components of Lee with the device of Ackermann to provide an improved controller driver that can control the LED groups independently and has less drivers. One would have been motivated to make this combination to improve the device of Ackerman by making is with a simple structure having a less number of drivers that can decrease costs (see paragraphs 0007, 0007 of Lee).
Regarding claim 10, Ackermann et al. discloses one or more optical elements configured to transmit light emitted from the emitter array such that the light from each one of the solid-state light, emitters is provided to the different portions of the field of view (paragraph 0002, the LCD).
Concerning claim 12, Ackermann et al. discloses a monolithic IC circuit, (paragraph 0018).
Regarding claim 13, Ackermann et.al. discloses the number of drive signals in the plurality of drive signals is less than the number of solid-state light emitters in the plurality of solid-state light, emitters (abstract, paragraphs 0032-0033); and the driver circuitry is further configured to multiplex the plurality of drive signals such that each one of the plurality of solid-state light emitters is independently controllable (paragraph 0032).

Ackermann et al. fails to teach driver circuitry coupled to the emitter array and configured to provide a plurality of drive signals to the emitter array, the drive signals providing primary power for operation of individual solid state emitters of the plurality of  solid-state light emitters, such that the light provided from each one of the plurality of solid-state light emitters is independently controllable and a number of drive signals in the plurality of drive signals is less than a number of solid-state light emitters in the plurality of solid-state light emitters.
Lee teaches driver circuitry coupled to the emitter array and configured to provide a plurality of drive signals to the emitter array (see Figures 1 and  2; drive circuitry is controller 50 and drivers 60, 65; paragraphs 0034, 0051), the drive signals providing primary power for operation of individual solid-state light emitters of the plurality of solid-state light emitters(0034; for example power suppling drive control signals to: RLED, GLED, and BLED units, paragraph 0041, 0051), such that the light provided from each one of the plurality of solid-state light emitters is independently controllable (paragraph 0029, power can be switched on an off to the units, independent control further discussed in paragraph 0033) and a number of drive signals in the plurality of drive signals is less than a number of solid-state light emitters in the plurality of solid-state light emitters (abstract, see Figures 1 and 2).

Regarding claim 17, Ackermann et al. discloses one or more optical elements configured to transmit light emitted from each one of the plurality of solid-state light emitters such that the light from each one of the plurality of solid-state light emitters is provided to the different portions of the field of view (paragraph 0002, the LCD).
Concerning claim 18, Ackermann et al. discloses a monolithic 1C circuit, (paragraph 0018).
Regarding claim 19, Ackermann et al. discloses that the driver circuitry is further configured to multiplex the plurality of drive signals such that each one of the plurality of solid-state light emitters is independently controllable (paragraphs 0028-0032).
Concerning claim 23, Ackermann et al. discloses an emitter array comprising a plurality of solid-state light emitters (abstract), wherein each one of the plurality of solid -state light emitters is configured to provide light suitable for general illumination towards a field of view (Fig. 1) such that, the light from each one of the plurality of solid-state light, emitters is provided to a different portion of the field of view (Fig. 1, see grid); and driver circuitry coupled to the emitter array (Fig. 3) and configured to provide a plurality of drive signals to the emitter array such that the light, provided from each one of the 
Ackermann et al. fails to teach driver circuitry coupled to the emitter array and configured to provide a plurality of drive signals to the emitter array, the drive signals providing primary power for operation of solid-state light emitters of the plurality of solid-state light emitters, such that the light provided from each one of the plurality of solid-state light emitters is independently controllable and a number of drive signals in the plurality of drive signals is less than a number of solid-state light emitters in the plurality of solid-state light emitters.
Lee teaches driver circuitry coupled to the emitter array and configured to provide a plurality of drive signals to the emitter array (see Figures 1 and  2; drive circuitry is controller 50 and drivers 60, 65; paragraphs 0034, 0051), the drive signals providing primary power for operation of solid-state light emitters of the plurality of solid-state light emitters(0034), such that the light provided from each one of the plurality of solid-state light emitters is independently controllable (paragraph 0029, power can be switched on an off to the units, independent control further discussed in paragraph 0033) and a number of drive signals in the plurality of drive signals is less than a number of solid-state light emitters in the plurality of solid-state light emitters (abstract, see Figures 1 and 2).
It would have been obvious for one having ordinary skill in the art to utilize the drive circuitry and related components of Lee with the device of Ackermann to provide an improved controller driver that can control the LED groups independently and has less drivers. One would have been motivated to make this combination to improve the 
Regarding claim 24, Ackermann et al. and Lee fail to specifically disclose wherein the plurality of driver elements are coupled in parallel. Coupling the driver elements in parallel is considered to be an obvious variation. Since the circuits are well known in the art. It would have been obvious to one of ordinary skill In the art at the time the application was filed to connect the drivers in parallel so that if one malfunctions, the others can still function, helping to ensure continuity of operation, since rearrangements of parts require only routine skill in the art. See MPEP 2144.04.
Regarding claim 27, Ackermann et al. discloses wherein solid-state light emitters of the plurality of solid-state light emitters are arranged in a grid comprising a plurality of rows and a plurality of columns (Figs, 1-2) such that; anodes of solid-state light, emitters that are in each row of the plurality of rows are coupled to one another, and cathodes of solid -state light emitters that are in each column of the plurality of columns are coupled to one another (Figs.l-3). (They electrodes have to be coupled to work, but the claim wording allows for the electrodes to be coupled directly or indirectly.)

Claims 7 is/are rejected under 35 U.5.C. 103 as being unpatentable over Ackermann et al. in view of Lee and Gootz et al. (U.S, Pub, 2015/0311407).
Regarding claim 7, Ackermann et al. and Lee fail to disclose a lens. Gootz et al. discloses one or more lenses (5).  It would have been obvious to one of ordinary skill in the art at the time the application was filed to use the configuration of Gootz et al. in the apparatus of Ackermann et al. and Lee to convert wavelength of the light to the desired 
Claims 15 and 16 is/are rejected under 35 U.5.C. 103 as being unpatentable over Ackermann et al. in view of Lee and Roberts (U.S. Pub. 2009/0241390).
Regarding claim 15, Ackermann et al. and Lee do not disclose letters and numbers. Roberts discloses wherein the pattern of illumination corresponds with one or more alphanumeric characters (Fig. 1b).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use the configuration of Roberts in the apparatus of Ackermann et al. and Lee. to convey information to the user (Fig. 1b of Roberts).
Concerning claim 16, Ackermann et al. and Lee do not disclose letters and numbers. Roberts discloses wherein the pattern of illumination indicates a desired path for movement through the field of view (Figs, 1b, 1c). (People are being told where to exit or the direction to walk, a path of movement).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use the configuration of Roberts in the apparatus of Ackermann et al. and Lee to convey information to the user (Fig. 1b of Roberts).
Claims 20-22 is/are rejected under 35 U.5.C. 103 as being unpatentable over Ackermann et al. in view of Lee and Wang et al. (U.S. Pub, 2017/0135177).
Regarding claim 20, Ackermann et al. discloses an emitter array comprising a plurality of solid -state light emitters (abstract), wherein each one of the plurality of solid -state light emitters is configured to provide light suitable for general illumination towards a field of view such that the light from each one of the plurality of solid -state 
Ackermann et al. fails to teach driver circuitry coupled to the emitter array and configured to provide a plurality of drive signals to the emitter array, the drive signals providing primary power for operation of solid-state light emitters of the plurality of solid-state light emitters, such that the light provided from each one of the plurality of solid-state light emitters is independently controllable and a number of drive signals in the plurality of drive signals is less than a number of solid-state light emitters in the plurality of solid-state light emitters.
Lee teaches driver circuitry coupled to the emitter array and configured to provide a plurality of drive signals to the emitter array (see Figures 1 and  2; drive circuitry is controller 50 and drivers 60, 65; paragraphs 0034, 0051), the drive signals providing primary power for operation of solid-state light emitters of the plurality of solid-state light emitters(0034), such that the light provided from each one of the plurality of solid-state light emitters is independently controllable (paragraph 0029, power can be switched on an off to the units, independent control further discussed in paragraph 0033) and a number of drive signals in the plurality of drive signals is less than a number of solid-state light emitters in the plurality of solid-state light emitters (abstract, see Figures 1 and 2).
It would have been obvious for one having ordinary skill in the art to utilize the drive circuitry and related components of Lee with the device of Ackermann to provide an improved controller driver that can control the LED groups independently and has less drivers. One would have been motivated to make this combination to improve the 
Wang et al. discloses driver circuitry coupled to the emitter array and configured to detect a location of a target object within the field (20, 18) of view and provide illumination only in a subsection of the field of view determined by the location of the target object (Figs. 2-8).  It would have been obvious to one of ordinary skill in the art at the time the application was filed to use the sensor of Wang et al. in the apparatus of Ackermann et al. and Lee to sense the presence of a person. See Figs. 2-3 of Wang et al.
Concerning claim 21, Ackermann et al. discloses one or more optical elements configured to transmit the light emitted from each one of the plurality of solid-state light emitters such that the light/from each one of the plurality of solid-state light emitters is provided to the different portions of the field of view (paragraph 0002, see the LCD, Fig. 1).
Regarding claim 22, Ackermann et al. Ackermann et al. discloses monolithic 1C circuit (paragraph 0018, 16 in Fig, 3).
Claims 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackermann et al. in view of Lee and Imai et al. (U.5. Patent 4,319,070).
Regarding claim 25, Ackermann et al. discloses an emitter array comprising a plurality of solid-state light emitters (abstract), wherein each one of the plurality of solid-state light emitters is configured to provide light suitable for general illumination towards a field of view such that the light from each one of the plurality of solid -state light emitters is provided to a different portion of the field of view (Fig, 1, see grid). 

Lee teaches driver circuitry coupled to the emitter array and configured to provide a plurality of drive signals to the emitter array (see Figures 1 and  2; drive circuitry is controller 50 and drivers 60, 65; paragraphs 0034, 0051), the drive signals providing primary power for operation of solid-state light emitters of the plurality of solid-state light emitters(0034), such that the light provided from each one of the plurality of solid-state light emitters is independently controllable (paragraph 0029, power can be switched on an off to the units, independent control further discussed in paragraph 0033) and a number of drive signals in the plurality of drive signals is less than a number of solid-state light emitters in the plurality of solid-state light emitters (abstract, see Figures 1 and 2).
It would have been obvious for one having ordinary skill in the art to utilize the drive circuitry and related components of Lee with the device of Ackermann to provide an improved controller driver that can control the LED groups independently and has less drivers. One would have been motivated to make this combination to improve the device of Ackerman by making is with a simple structure having a less number of drivers that can decrease costs (see paragraphs 0007, 0007 of Lee).

It would have been obvious to one of ordinary skill in the art at the time the application was filed to use the power supply of Imai et al. with the teachings of Ackermann et al. to light the lights to the desired intensity.
Concerning claim 26, Ackermann et al., fails to show the driver producing the described current density, Imai et al. discloses wherein the driver circuitry is configured to drive each one of the plurality of solid-state light emitters such that, a current density through each solid-state light emitter is less than 110 A/mm2 when illuminated (column 1, lines 20-35).  It would have been obvious to one of ordinary skill in the art at; the time the application was filed to use the power supply of Imai et al. with the teachings of Ackermann et al. to light the lights to the desired intensity.

Response to Arguments
Applicant’s arguments with respect to the amendments to all of the independent claims have been considered. Arguments regarding the previously applied teaching reference Tamaki US 2012/0062135 are moot since the amendments to the claims regarding, “the drive signals providing primary power for operation of solid-state light emitters of the plurality of solid-state emitters,” have overcome this reference and necessitated a new search and further consideration.  A new reference, Lee US 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. RUVINSKIY US PAT 6160354 and SHINOHARA US 2006/0012588 disclose relevant light emitting devices with less drivers than LEDs.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/EVAN P DZIERZYNSKI/           Primary Examiner, Art Unit 2875